DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 9/2/2021, applicant has submitted an amendment filed 11/17/2021.
Claim(s) 1, 5, 6, 8, 11, 12, and 14-18, has/have been amended.  Claim(s) 3, 9, 10, 13, 19, and 20, has/have been cancelled.  New Claim(s) 21 has/have been added.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander P. Taousakis on 1/10/2022.

The application has been amended as follows: 

	Amend the claims in the manner indicated in the Claims Appendix accompanying this Office Action (Doc Code OA.APPENDIX)

Allowable Subject Matter
Claims 1-2, 4-8, 11-12, 14-18, and 21, are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly clams 11 and 21, and consequently claims 2, 4-8, 12, and 14-18 which depend on claims 1 and 11), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) searching a query text-spoken response utterance set group in which spoken response utterances responsive to the query text are clustered in the database; and randomly determining a query text-spoken response utterance set in the query text- spoken response utterance set group to be provided.
2020/0065389 (continuation of PCT/CN2018/109471, filing date is after effective filing date of this application, PCT filing date is before effective date of this application, subject matter supported by PCT Specification [see Google Patents translation]) teaches “In one embodiment, when a prestored question similar to the sentence vector of the test sentence is matched from the question library, an answer corresponding to the prestored question is further obtained and sent to the user end. Further, when a plurality of answers corresponding to the prestored question is obtained, an answer may be randomly selected from the plurality of answers and sent to the user end. When a prestored question similar to the sentence vector is not matched from the question library, a corresponding answer may be generated after semantic analysis by using a related technology and sent to the user end” (paragraph 73, rd to last full paragraph]).  This reference does not describe where the answers for the prestored question are clustered.  While this reference may suggest where each of a plurality of prestored questions has a respective group/set of answers, “clustering” is commonly understood in the art to refer to where a plurality of possibly-unsorted/uncategorized data entities are grouped/sorted/clustered, and this reference does not specifically describe where the answers for each prestored question and assigned to a respective prestored question as a result of sorting/categorizing/classifying/”clustering”.  Paragraph 71 describes where an answer corresponding to the prestored question is “obtained from the dialog flow and stored in the question library or a corresponding answer library”. Paragraph 75 describes where question-answer pairs are extracted from a large number of analyzed dialog flows.  Extracting question-answer pairs is not necessarily performed by clustering answers according to questions (as opposed to looking though a dialog flow and identifying one question and a corresponding one answer).
2009/0259642 teaches “In the topic identification phase, answers are clustered using any of a wide variety of relatively simple clustering techniques. For instance, cosine measure, which is a known similarity measure, can be used to estimate answer similarity and an empirically determined threshold can be used to merge answers into clusters. This is indicated in step 1 of Table 3” (paragraph 42)
2009/0012926 teaches “According to this example, the score calculation means 305 determines a matching degree between the group of the style and the topic of the inputted query and the group of the style and the topic of the query of the question-pairs because this would appear to randomly select between one of a plurality of questions, all of which would be a question of the same topic but at least some of which would most likely not be the question that the user asked, such that randomly selecting a question-answer pair that corresponds to a question that is not the question asked by the user would likely lead to a less accurate answer than if the user’s question was directly matched to a specific question-answer pair.
In 2011/0153312, paragraph 153 describes questions which are mapped to a prototypical answer, matching, and then providing the relevant prototypical answer (not specifically one to one match of question and answer).  This reference describes question and answer pairs, but appears to group/”cluster” questions, and not answers.
2021/0049195 (continuation of PCT/2018/018616, filed 5/14/18) teaches “Whereas, when the answering device 10 may not retrieve the answer corresponding to the inputted inquiry from the database, the answering device 10 executes chat handling (S3), and causes transition to the inquiry reception again (S4). For example, the answering device 10 identifies a category of the content inputted as the inquiry, randomly selects a message corresponding to the category, and outputs the message to continue the conversation. More specifically, for example, the answering device 10 prepares in advance a plurality of categories of "greeting type" such as "Hello", "anger 
2016/0247068 teaches “conversations between the existing chatting systems and users lack personality. For each of the users, answers to one question are always the same or randomly selected from several answers, regardless of context of the users and their individual factors. Embodiments of the application take full advantage of contexts in the user models and the users' individual factors, so that answers to the same questions proposed by different users may be different. Therefore, conversations between users and the chatting robots are more real and flexible” (paragraph 67).  This reference appears to teach away from random selection from several answers.
2011/0191099 teaches “As indicated, each trigger is associated with at least one response. All possible constructions of a sentence from a trigger are considered to be equivalent to each other. How a trigger and its associated responses may be prepared will be described in greater detail later in reference to FIG. 2. Once server 110 receives 
2013/0323689 teaches “receiving multiple audible answers for a single blank within a prerecorded fill-in-the-blank story; randomly selecting a specific audible answer from the multiple audible answers for the single blank;”
2019/0081980 teaches “FIG. 5 illustrates an architecture of the IoTLearner module in accordance with some embodiments. Specifically, the architecture of the IoTLearner module is depicted in FIG. 5 to fetch raw responses 110 from the database 104 and record each transaction to the database 104. Every incoming request to the 

Upon further search (in response to the amendment filed 11/17/2021):
2019/0317994 teaches “In an embodiment, to answer a user query x, the similarity between the user query x and every query present in D may be computed and the intent-ID with the most similar query is identified as… wherein M is the number of matches and T is the total number of characters in the x and xji. Once the intent si is identified, a random response from the corresponding set of responses Yi may be generated” (paragraphs 56-57).  “D” is described in paragraph 54 as training data.  Paragraph 54 further describes an embodiment where there are a plurality of intent IDs, query text-spoken response utterance set.
2016/0005395 teaches “In turn, the selector accesses the collection 212 of conversational responses to select a conversational response from among those stored for the selected conversation type. The selection of a conversational response from a set can performed in a variety of ways, such as a random, pseudo-random, quasi-random selection, round robin selection, least recently used, feedback and ratings of the responses and so on” (paragraph 37).  This reference describes random selection of a conversational response from a set stored for a selected conversation type.  Paragraph 33 suggests where an input is matched to a conversation type.  This reference also does not appear to describes where a query text-spoken response utterance set is provided (as opposed to just providing a conversational response by itself).
2021/0026858 (filing date precedes effective date of this application by 7 days) teaches “In block 902, the application uses a dataset of natural language interactions and associated metadata to construct a set of clusters of semantically similar query-response pairs, with each pair tagged using a set of metadata tags. In block 904, the application receives a live natural language query. In block 906, the application determines a set of metadata tags corresponding to the live query. In block 908, the application uses the set of metadata tags to select a cluster from the set of clusters. In block 910, the application selects a query-response pair from the selected cluster. In block 912, the application extracts a recommended response to the live 
Sanliöz Özgen, H. K., & Kozak, M. (2015). Social media practices applied by city hotels: A comparative case study from turkey. Worldwide Hospitality and Tourism Themes, 7(3), 229-241. doi:http://dx.doi.org/10.1108/WHATT-03-2015-0010 teaches “clustering responses according to the content of questions” (Abstract, Design/methodology/approach).  This reference describes clustering responses according to the content of questions but it is not clear if the clusters are used to produce answers to future questions.
Tong, P., Zhang, Q., & Yao, J. (2019). Leveraging domain context for question answering over knowledge graph. Data Science and Engineering, 4(4), 323-335. doi:http://dx.doi.org/10.1007/s41019-019-00109-w (LATE publication date) teaches “In practice, we fnd that for some questions, the number of candidate answers in the knowledge graph is very large, and the distribution of answers is unbalanced. 휃, we randomly select 휃 candidate answers from this group and put them into a new candidate set. If the number of groups is less than 휃, all the answers in this group result are added to the new candidate set. After processing all groups, we generate a new candidate set, which we will use later to calculate the scores. Next, we rank all the candidate answers according to their scores and generate predicted answers by the procedures we have mentioned above.  For every predicted answer, if the rest answers in its group are not in the candidate set, we should re-put them into the candidate set for calculating. In this way, we have reduced the number of calculations, and it also makes the number of answers in the candidate set more balanced” (Section 3.6).  This reference appears to describe randomly selecting answers to form an answer set when an answer set is too large.
2020/0026959 teaches “Referring to algorithm 1, the electronic apparatus 200 may initialize a replay memory D, a dialogue history H, and a Q-function (Q, {circumflex over (Q)}), and may sample a learning dialogue from the dialogue history between the humans. When the user enters an input sentence, the dialogue is started, and the electronic apparatus 200 may generate a plurality of clusters including a response sentence for an actual response of a human and a randomly selected response sentence. The plurality of clusters may include the plurality of clustered conversation ∈), and may select a cluster having the maximum output value of the artificial intelligence model for the input sentence when it does not randomly select one of the plurality of clusters. The predetermined probability may be 10% as described above. The obtained action may be conveyed to the environment system S, and the reward (value) may be determined based on the obtained action. In addition, the electronic apparatus 200 may update the dialogue history H by including the response sentence for the input sentence of the user in the dialogue history H. Through the process described above, a set (s, a, r, s′) of a state s, an action a, a reward r, a next state s′ may be updated in the replay memory D, and a new word embedding may be generated from the dialogue history H by the updated replay memory D. In addition, in order to update weights Θ of the artificial intelligence model, experiment data MB=(s.sub.j, a.sub.j, r.sub.j, s′.sub.j) by a minibatch method may be sampled from the replay memory D. The updating of the weights Θ of the artificial intelligence model may be performed according to Mathematical expression 5” (paragraph 62).  This reference describes randomly selecting clusters, and also does not specifically describe where the clusters are clusters of spoken response utterances that are responsive to query text.
	2008/0091406 (Application 11/580,926) teaches “According to another aspect of the invention, Adaptive Response Builder 315 may build syntactically, grammatically, and contextually sensitive "intelligent responses" that can be used with one or more agents to generate a conversational experience for a user, while also guiding the user sets for a given task and randomly selected from a cluster or spoken response utterances in a database which is constructed in advance.
2020/0005780 teaches “However, a bottom reply is to randomly select a reply sentence from the bottom word set to reply, which causes the reply to be irrelevant to the user's query statement, thereby causing the user experience to be poor” (paragraph 5).
2020/0236068 teaches “In one example, the k-means clustering for identifying intents or responses may represent a method of vector quantization, which aims to partition “n” observations into “k” clusters in which each observation belongs to the cluster with the nearest mean, serving as a prototype of the cluster. In additional or alternate examples, retraining controller 170 may apply variations of k-means clustering or other statistical machine learning algorithms to identify clusters of utterances into groups or buckets and identify intents and responses from the clusters” (paragraph 37).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 1/10/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658